Citation Nr: 1628866	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

2.  The propriety of a combined evaluation of 40 percent for the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1964 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record before the Board consists of the Veteran's paper claims file and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of an increased rating for hemorrhoids is addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

The Veteran's combined rating of 40 percent for his service-connected disabilities was correctly calculated by the RO in its April 2011 decision.


CONCLUSION OF LAW

Revision of the previously-computed combined 40 percent disability rating for the Veteran's service-connected disabilities is not warranted.  38 C.F.R. §§ 3.323, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, where the interpretation of the law is dispositive of the appeal, as is the case here, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001.

The Veteran has questioned the propriety of the combined disability rating that has been assigned for his service-connected disorders following the RO's assignment of a 10 percent disability rating for his service-connected hemorrhoids.  Specifically, he contends that the percentages assigned for his service-connected disabilities should be added and that his combined disability rating should be 50 percent, rather than the currently assigned 40 percent.

When there are two or more service-connected compensable disabilities, the combined evaluation is determined by using Table I of the Combined Ratings Table.  38 C.F.R. §§ 3.323(a), 4.25.  To use Table I, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability and then combined using Table I.  38 C.F.R. § 4.25(a).  The figures appearing in the space where the column and the row intersect represent the combined value of the two.  Id.  This combined value is then converted to the nearest number divisible by 10; combined values ending in 5 are adjusted upward.  Id.  If there are more than two disabilities, the combined value of the first two disabilities is charted against the third disability using Table I; the same procedure is used if there are four or more disabilities.  Id.

The Veteran's service-connected disabilities include: sinusitis, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.  

Applying the above ratings to Table I, the first two disabilities (30 percent combined with 10 percent) yield a rating of 37 percent.  A 37 percent rating and the 10 percent rating for hemorrhoids combine to 43 percent.  The noncompensable rating does not affect the combined rating.  The 43 percent rating is then adjusted downward to 40 percent.  Therefore, the 40 percent combined rating assigned by the RO in its April 2011 decision was correct.

In so holding, the Board observes that the issue of entitlement to a rating greater than 10 percent for hemorrhoids has been remanded for additional development - which could potentially result in higher combined rating.  In this appeal, the Veteran has, in essence, disputed the method of combining his disability ratings.  The Board has determined that his theory - adding the individually assigned percentages without use of the combined ratings table - is without legal merit.  As such, the Board need not defer adjudication of the issue disputed by the Veteran concerning the method for combining his disability ratings pending development of the increased rating claim for hemorrhoids.


ORDER

The appeal for a combined rating in excess of 40 percent for the Veteran's service-connected disabilities is denied.


REMAND

The Veteran is claiming entitlement to an increased rating for hemorrhoids, which are currently rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This Diagnostic Code provides that a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

At a November 2010 VA examination, the Veteran reported anal itching, diarrhea, pain, swelling, and a nagging feeling to empty his bowels.  He also described leakage of stool, which occurred less than 1/3 of the day in slight amounts.  He indicated he did not use a pad but did need to be close to restrooms because he was unable to hold his bowel movements.

It is not apparent to the Board if the examiner who conducted the November 2010 VA examination was linking the fecal leakage symptomology to the Veteran's service-connected hemorrhoids or was merely noting this in the examination report as a separate disability.  If the Veteran experiences fecal leakage associated with the hemorrhoids, the service-connected disability could also be evaluated under Diagnostic Code 7332 for impairment of sphincter control.  A remand is required to have a health care professional examine the Veteran to determine if he experiences any fecal leakage which is due to his service-connected hemorrhoids.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim for an increased rating for hemorrhoids.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected hemorrhoids.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed, to include all information required for rating purposes.

The examiner must provide a detailed account of all manifestations of hemorrhoid pathology found to be present.  The examiner should discuss, to the extent possible, whether there is any fecal leakage associated with the hemorrhoids at any time during the period of the claim (from October 2010 to the present), and if so, the frequency and severity of such leakage, and whether it necessitates wearing an absorbent pad.  The examiner should specifically review and address the findings of fecal leakage which are included in the report of the November 2010 VA examination of the rectum and anus.

The examiner should also provide an assessment of the functional impact of the Veteran's hemorrhoids.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for an increased rating for hemorrhoids.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


